 
 
IV 
111th CONGRESS
2d Session
H. CON. RES. 241 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2010 
Mr. Blunt (for himself, Mr. Akin, Mr. Carnahan, Mr. Clay, Mr. Cleaver, Mrs. Emerson, Mr. Graves, and Mr. Luetkemeyer) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
 
CONCURRENT RESOLUTION 
Congratulating Silver Dollar City and Herschend Family Entertainment Company on the 50th anniversary of the opening of Silver Dollar City, a turn-of-the-century theme park that celebrates the spirit, ingenuity, and artistry of early America. 


Whereas Silver Dollar City first opened on May 1, 1960, in Branson, Missouri;
Whereas Silver Dollar City first began atop the famed natural wonder and registered National Landmark of Marvel Cave, to preserve and celebrate the folk history, storytelling, music, and craft traditions of 1880s America;
Whereas Silver Dollar City originally featured two authentic log structures, a town square, a demonstrating blacksmith, a general store and ice cream parlor, and a crew of 17 “citizens” who ran the shops and performed street shows for about 125,000 guests in the inaugural year;
Whereas Silver Dollar City now encompasses over 100 acres and entertains 2,000,000 guests annually as an award-winning theme park with 30 rides and attractions, 6 world-class festivals, dozens of theaters and restaurants, and showcases America’s heritage crafts with a demonstrating colony of 100 resident craftsmen, claiming the title “Home of American Craftsmanship”;
Whereas Silver Dollar City is the leading employer in Taney and Stone Counties, directly employing more than 2,000 individuals;
Whereas Silver Dollar City generates an economic impact greater than $100,000,000 annually to the Missouri economy;
Whereas Silver Dollar City, its founders, owners, foundation, and citizens provide millions of dollars of charitable giving every year in the form of cash, in-kind services, and volunteer time to hundreds of nonprofit groups, touching the lives of thousands;
Whereas the success of Silver Dollar City, in addition to the natural beauty of Ozark Mountain Country and the creation of the Corps of Engineers Table Rock Lake, helped to launch a world renown tourism destination, Branson, Missouri;
Whereas Silver Dollar City was the start of Herschend Family Entertainment, now the Nation’s largest family-owned theme park company and recipient of the theme park industry’s top awards for excellence, creativity, ingenuity, themed entertainment, and friendliness; and
Whereas the Herschend’s vision to showcase the natural beauty of the Ozarks and bring to life the colorful heritage of the area, continues today to delight millions, create life long memories, and bring families closer together: Now, therefore, be it 
 
That Congress congratulates Silver Dollar City and Herschend Family Entertainment on the 50th anniversary of the opening of Silver Dollar City, The Home of American Craftsmanship.  
 
